

STOCK PLEDGE AGREEMENT
 
STOCK PLEDGE AGREEMENT (this “Agreement”), dated September 12, 2007 by and
between Xinshengxiang Industrial Development Co., Ltd. (the “Pledgor”); the
Lenders identified on Schedule A hereto (collectively, “Pledgee”); and the
Collateral Agent;
 
WITNESSETH:
 
WHEREAS, the Pledgee will lend up to $5,000,000 to Franklin Towers Enterprises
Inc., a Nevada corporation (“Borrower”), with such loan to be evidenced by one
or more promissory notes (“Note”); and
 
WHEREAS, the Pledgor is a shareholder of Borrower, and it is to his benefit and
advantage that the loans be made and the Notes be issued; and
 
WHEREAS, in order to induce Pledgee to make the loan and accept the Note, the
Pledgor has agreed to secure all of the Borrower’s obligations under the Notes
with the grant to the Collateral Agent of a first priority security interest in
shares of $.0001 Common Stock of the Borrower which Common Stock is owned of
record and beneficially controlled by the Pledgor.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Definitions.
 
The following terms shall have the following meanings wherever used in this
Agreement:
 
· “Collateral Agent” shall mean the person appointed pursuant to the Collateral
Agent Agreement.
 
· “Collateral Agent Agreement” shall mean the agreement dated at or about the
date of this Agreement, entered into by the parties hereto, Borrower and the
Collateral Agent pursuant to which the Collateral Agent was appointed to act on
behalf of the Pledgees.
 
· “Event of Default” shall have the meaning given thereto in the Notes.
 
· “Obligations” shall mean all principal and interest and other payments which
may be due and payable under the Notes, whether upon stated maturity, by
acceleration, or otherwise, outstanding at any time and under this Agreement,
and pursuant to the “Transaction Documents” as defined in the “Subscription
Agreement” pursuant to which the Notes are being issued.
 
· “Pledged Stock” shall mean in the aggregate, 17,100,000 shares of Common Stock
of the Company, $0.0001 par value.
 
· “Satisfaction Date” shall mean that date on which all of the Obligations have
been paid or otherwise satisfied in full.
 
1

--------------------------------------------------------------------------------


 
· “Reissue Date” shall mean the date that the Pledgor distributes the Pledged
Stock to its shareholders.
 
2. Pledge of the Pledged Stock/Additional Deposits.
 
(a) As security for the due and timely payment and performance of all of the
Obligations, the Pledgor pledges to the Pledgees, and grants to the Pledgees a
first priority lien and security interest in, all of the Pledged Stock (as same
are constituted from time to time), together with all cash dividends, stock
dividends, interest, profits, premiums, redemptions, warrants, subscription
rights, options, substitutions, exchanges and other distributions now or
hereafter made on the Pledged Stock and all cash and non-cash proceeds thereof,
until the earlier of the Reissue Date or the Satisfaction Date. The Pledged
Stock and all property at any time pledged to the Pledgee hereunder or in which
the Pledgee is granted a security interest (whether described herein or not) and
all income therefrom and proceeds thereof are herein included in the definition
of Pledged Stock.
 
(b) In furtherance of the pledge hereunder, the Pledgor is, concurrently
herewith, delivering to the Collateral Agent, the certificates representing all
of the Pledged Stock, each of which now remains in the name of the Pledgor and
accompanied by appropriate undated stock powers duly endorsed in blank by the
Pledgor bearing “medallion” signature guarantees.
 
(c) If, while this Agreement is in effect, the Pledgor becomes entitled to
receive or receives any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or issued in connection
with any reorganization), option or rights, whether as an addition to, in
substitution of, or in exchange for, any Pledged Stock or otherwise, the Pledgor
agrees to accept the same as agent for the Pledgee, to hold the same in trust on
behalf of and for the benefit of the Pledgee, and to deliver the same forthwith
to the Pledgee in the exact form received, with the endorsement of the Pledgor
when necessary and/or appropriate undated “medallion” stock or other powers duly
executed in blank, to be held by the Pledgee, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid on or in
respect of the Pledged Stock on the liquidation or dissolution of the Pledgor
shall be paid over to the Pledgee, to be held by the Pledgee, subject to the
terms and conditions hereof, as additional collateral security for the
Obligations.


3. Retention of the Pledged Stock.
 
(a) Except as otherwise provided herein, the Pledgee and Collateral Agent shall
have no obligation with respect to the Pledged Stock, except to use reasonable
care in the custody and preservation thereof, to the extent required by law.
 
(b) The Collateral Agent shall hold the Pledged Stock in the form in which same
are delivered herewith, unless and until there shall occur an Event of Default.
 
4. Rights of the Pledgor. Throughout the term of this Agreement, so long as an
Event of Default has not occurred and is continuing, the Pledgor shall have the
right to vote the Pledged Stock in all matters presented to the stockholders of
the Borrower for vote thereon, except in a manner inconsistent with the terms of
this Agreement or detrimental to the interests of the Pledgee.
 
Notwithstanding anything contained herein to the contrary, the Pledgee agrees
and acknowledges that the Pledgor shall be distributing the Pledged Stock to its
shareholders whereupon this Agreement shall be automatically terminated and have
no further force and effect.
 
2

--------------------------------------------------------------------------------


 
5. Event of Default; Power of Attorney.
 
(a) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right to: (i) exercise all voting and corporate
rights of, and all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to, any Pledged Stock as if the
Collateral Agent were the absolute owner thereof, including (without limitation)
the right to exchange, at its discretion, any and all of the Pledged Stock upon
the merger, consolidation, reorganization, recapitalization or other
readjustment of the Pledgor or upon the exercise by the Pledgor or the Pledgee
of any right, privilege or option pertaining to any of the Pledged Stock and, in
connection therewith, to deposit and deliver any and all of the Pledged Stock
with any committee, depository, transfer agent, registrar or other designated
agency on such terms and conditions as the Pledgee may determine, all without
liability except to account for property actually received by it; (ii) apply any
funds or other property received in respect of the Pledged Stock to the
Obligations, and receive in its own name any and all further distributions which
may be paid in respect of the Pledged Stock, all of which shall, upon receipt by
the Collateral Agent, be applied to the Obligations; (iii) transfer all or any
portion of the Pledged Stock (as determined by the Pledgee in its discretion) on
the books of the Pledgor to and in the name of the Pledgee, Collateral Agent or
such other person or persons as the Pledgee may designate; (iv) effect any sale,
transfer or disposition of all or any portion of the Pledged Stock and in
furtherance thereof, take possession of and endorse any and all checks, drafts,
bills of exchange, money orders or other documents and instruments received on
account of the Pledged Stock; (v) collect, sue for and give acquittance for any
money due on account of any of the foregoing; and (vi) take any and all other
action contemplated by this Agreement, or as otherwise permitted by law, or as
the Pledgee and/or Collateral Agent may reasonably deem necessary or
appropriate, in order to accomplish the purposes of this Agreement.
 
(b) In furtherance of the foregoing powers of the Pledgee, the Pledgor hereby
authorizes and appoints the Collateral Agent, with full powers of substitution,
as the true and lawful attorney-in-fact of the Pledgor, in his name, place and
stead, to take any and all such action as the Collateral Agent, in its sole
discretion, may deem necessary or appropriate in furtherance of the exercise of
the aforesaid powers. Such power of attorney shall be coupled with an interest,
and shall be irrevocable until the Satisfaction Date. Without limitation of the
foregoing, such power of attorney shall not in any manner be affected or
impaired by reason of any act of the Pledgor or by operation of law. Nothing
herein contained, however, shall be deemed to require or impose any duty upon
the Pledgee, and/or Collateral Agent to exercise any of the rights or powers
granted herein.
 
(c) The foregoing rights and powers granted to the Pledgee and Collateral Agent,
and the foregoing power of attorney, shall be fully binding upon any person who
may acquire any beneficial interest in any of the Pledged Stock or any other
property held or received by the Pledgee and/or Collateral Agent hereunder.
 
6. Foreclosure; Sale of Pledged Stock.
 
(a) Without limitation of paragraph 5 above, in the event that the Collateral
Agent shall make any sale or other disposition of any or all of the Pledged
Stock following an Event of Default, the Pledgee may also:
 
(i) offer and sell all or any portion of the Pledged Stock publicly through a
registered broker-dealer, or by means of a private placement restricting the
offer or sale to a limited number of prospective purchasers who meet such
suitability standards as the Collateral Agent and its counsel may deem
appropriate, and who may be required to represent that they are purchasing
Pledged Stock for investment and not with a view to distribution;
 
3

--------------------------------------------------------------------------------


 
(ii) sell any or all of the Pledged Stock upon credit or for future delivery,
without being in any way liable for failure of the purchaser to pay for the
subject Pledged Stock; and
 
(iii)  receive and collect the net proceeds of any sale or other disposition of
any Pledged Stock, and apply same in such order and to such of the Obligations
(including the customary costs and expenses of the sale or disposition of the
Pledged Stock) as the Collateral Agent may, in its absolute discretion, deem
appropriate.
 
(b) Upon any sale of any of the Pledged Stock in accordance with this Agreement,
the Collateral Agent shall have the right to assign, transfer and deliver the
subject Pledged Stock to the purchaser(s) thereof, and each such purchaser shall
be entitled to hold such Pledged Stock absolutely free from any right or claim
of the Pledgor and/or any other person claiming any beneficial interest in the
Pledged Stock, including any equity of redemption (which right and all other
such rights are hereby waived by the Pledgor to the fullest extent permitted by
law).
 
(c) Following the occurrence and during the existence of an Event of Default,
Pledgor and Borrower will cooperate and provide such certificate, resolutions,
representations, legal opinions and all other matters necessary to facilitate a
transfer or sale of any part of the Pledged Stock pursuant to Rule 144. Pledgor
and Borrower are unaware of any impediment to the resale of the Pledged Stock in
reliance on Rule 144 by the Pledgee upon an Event of Default. Pledgor and
Borrower will not take any action that would impede or limit the Pledgee’s
ability to sell all the Pledged Stock upon an Event of Default, pursuant to Rule
144. For so long as any Pledged Stock is subject to this Agreement, the Pledgor
will not sell any security of Borrower which sale would or could be aggregated
with sales by the Pledgee and/or Collateral Agent pursuant to Rule 144. Borrower
shall issue instructions to its transfer agent to comply with the foregoing
sentence. Borrower will not permit the transfer of any security of Borrower if
such transfer would or could aggregate for purposes of Rule 144 with sales of
the Pledged Stock by the Pledgor or any sales of the Pledged Stock. Pledgor
represents and warrants that he has not sold any security of Borrower during the
ninety (90) days prior to the date of this Agreement. Borrower acknowledges that
upon transfer of the Pledged Stock to the Pledgee or other transferee, the
Pledgee’s holding period under subsections (d) and (k) of Rule 144 may be
“tacked” with the Pledgor’s holding period. Pledgor and Borrower further
represent that the Notes were issued in a bona fide loan transaction. Schedule A
hereto sets forth the holding periods of the components of the Pledged Stock as
calculated pursuant to Rule 144.
 
(d) Nothing herein contained shall be deemed to require the Pledgee and/or
Collateral Agent to effect any sale or disposition of any Pledged Stock at any
time, or to consummate any proposed public or private sale at the time and place
at which same was initially called. It is the intention of the parties hereto
that the Pledgee and Collateral Agent shall, subject to any further conditions
imposed by this Agreement, at all times following the occurrence of an Event of
Default, have the right to use or deal with the Pledged Stock as if the Pledgee
and/or Collateral Agent were the outright owner thereof, and to exercise any and
all rights and remedies, as a secured party in possession of collateral or
otherwise, under any and all provisions of law.


(e) The Pledgor may take action and exercise rights in connection with any
portion of the Pledged Stock regardless of the existence of any other security
for the Obligations.


7. Covenants, Representations and Warranties.
 
In connection with the transactions contemplated by this Agreement, and knowing
that the Pledgee is and shall be relying hereon, the Pledgor hereby covenants,
represents and warrants that:
 
4

--------------------------------------------------------------------------------


 
(a) the Pledged Stock has been and will be duly and validly issued, is and will
be fully paid and non-assessable, and is and will be owned by the Pledgor free
and clear of any and all restrictions, pledges, liens, encumbrances or other
security interests of any kind, save and except for the pledge to the Collateral
Agent pursuant to this Agreement;
 
(b) there are and will be no options, warrants or other rights in respect of the
sale, transfer or other disposition of any of the Pledged Stock by the Pledgor,
and the Pledgor has the absolute right to pledge the Pledged Stock hereunder
without the necessity of any consent of any Person;


(c) neither the execution or delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, nor the compliance with or performance of
this Agreement by the Pledgor, conflicts with or will result in the breach or
violation of or a default under the terms, conditions or provisions of (i) any
mortgage, security agreement, indenture, evidence of indebtedness, loan or
financing agreement, or other agreement or instrument to which the Pledgor is a
party or by which the Pledgor is bound, or (ii) any provision of law, any order
of any court or administrative agency, or any rule or regulation applicable to
the Pledgor;
 
(d) this Agreement has been duly executed and delivered by the Pledgor, and
constitutes the legal, valid and binding obligation of the Pledgor, enforceable
against the Pledgor in accordance with its terms;
 
(e) there are no actions, suits or proceedings pending or threatened against or
affecting the Pledgor that involve or relate to the Pledged Stock; and
 
(f) upon execution of this Agreement by Pledgor, the Pledgee shall have the
senior security interest in the Pledged Stock.


8. UCC Filings. Pledgor hereby grants to Collateral Agent the right and
authority to file UCC Financing Statements in Nevada, New York and any other
jurisdiction in the sole discretion of Pledgee to memorialize the security
interest herein granted.


9. Return of the Pledged Stock. To the extent that the Pledgee and/or Collateral
Agent shall not previously have taken, acquired, sold, transferred, disposed of
or otherwise realized value on the Pledged Stock in accordance with this
Agreement, at the Satisfaction Date, any security interest in the Pledged Stock
shall automatically terminate, cease to exist and be released, and the Pledgee
and/or Collateral Agent shall forthwith return the Pledged Stock to and in the
name of the Pledgor, and file, at Pledgor’s expenses, releases of Collateral
Agent’s security interest in the Pledged Stock.


10. Expenses of the Pledgee. All expenses incurred by the Pledgee and/or
Collateral Agent including but not limited to reasonable attorneys’ fees) in
connection with any actual or attempted sale or other disposition of Pledged
Stock hereunder shall be reimbursed to the Pledgee by the Pledgor (jointly and
severally) on demand, or, at the Pledgee’s option, such expenses may be added to
the Obligations and shall be payable on demand.


11. Further Assurances. From time to time hereafter, each party shall take any
and all such further action, and shall execute and deliver any and all such
further documents and/or instruments, as any other party may request in order to
accomplish the purposes of and fulfill the parties’ obligations under this
Agreement, in order to enable the Collateral Agent to exercise any of its rights
hereunder, and/or in order to secure more fully the Collateral Agent’s interest
in the Pledged Stock.
 
5

--------------------------------------------------------------------------------


 
12. Miscellaneous.


(a) All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Pledgor, to: c/o Franklin Towers
Enterprises Inc., 5 Ash Drive, Center Barnstead, New Hampshire 03225, Attn:
Kelly Fan, telecopier: (702) 943-0714, with a copy by telecopier only to: David
Lubin & Associates, 26 East Hawthorne Avenue, Valley Stream, NY 11580, Attn:
David Lubin, Esq., telecopier: (516) 887-8250, (ii) if to the Pledgees, to: the
addresses and telecopier numbers identified on Schedule A hereto, with an
additional copy by telecopier only to: Grushko & Mittman, P.C., 551 Fifth
Avenue, Suite 1601, New York, New York 10176, telecopier: (212) 697-3575, and
(iii) if to the Collateral Agent, to: Eliezer Drew, Esq., Grushko & Mittman,
P.C., 551 Fifth Avenue, Suite 1601, New York, New York 10176, telecopier: (212)
697-3575.
 
(b) If any notice to Pledgor of the sale or other disposition of Pledged Stock
is required by then applicable law, five (5) business days prior written notice
(which Pledgor agrees is reasonable notice within the meaning of Section
9-504(3) of the Uniform Commercial Code) to Pledgor of the time and place of any
sale of Pledged Stock which Pledgor agrees may be by private sale. The rights
granted in this Section are in addition to any and all rights available to
Pledgee under the Uniform Commercial Code.


(c) The laws of the State of New York including but not limited to Article 9 of
the Uniform Commercial Code as in effect from time to time, shall govern the
construction and enforcement of this Agreement and the rights and remedies of
the parties hereto. The parties hereby consent to the exclusive jurisdiction of
all courts sitting in the State and County of New York, in connection with any
action or proceeding under or relating to this Agreement, and waive trial by
jury in any such action or proceeding.
 
(d) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors and permitted assigns. The Pledgor shall not,
however, assign any of its or his rights or obligations hereunder without the
prior written consent of the Pledgee, and the Pledgee shall not assign its
rights hereunder without simultaneously assigning its obligations hereunder to
the subject assignee. Except as otherwise referred to herein, this Agreement,
and the documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties relating to the specific subject matter hereof.
 
(e) Neither any course of dealing between the Pledgor and the Pledgee nor any
failure to exercise, or any delay in exercising, on the part of the Pledgee
and/or Collateral Agent, any right, power or privilege hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege operate as a waiver of any other exercise of such right,
power or privilege or any other right, power or privilege.
 
6

--------------------------------------------------------------------------------


 
(f) The Pledgee’s and Collateral Agent’s rights and remedies, whether hereunder
or pursuant to any other agreements or by law or in equity, shall be cumulative
and may be exercised singly or concurrently.
 
(g) No change, amendment, modification, waiver, assignment of rights or
obligations, cancellation or discharge hereof, or of any part hereof, shall be
valid unless the Pledgee shall have consented thereto in writing.
 
(h) The captions and paragraph headings in this Agreement are for convenience of
reference only, and shall not in any way define, limit or describe the
construction, terms or provisions of this Agreement.
 
(i) If any provision of this Agreement is held invalid or unenforceable, either
in its entirety or by virtue of its scope or application to given circumstances,
such provision shall thereupon be deemed modified only to the extent necessary
to render same valid, or not applicable to given circumstances, or excised from
this Agreement, as the situation may require, and this Agreement shall be
construed and enforced as if such provision had been included herein as so
modified in scope or application, or had not been included herein, as the case
may be.
 
(j) All of the rights granted to the Pledge hereunder will be exercised by the
Collateral Agent on behalf of Pledgee, pursuant to the Collateral Agent
Agreement.
 
(k) This Agreement may be executed in any number of counterparts and by the
different signatories hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile signature and delivered by facsimile transmission.
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Stock Pledge Agreement
on and as of the date first set forth above.
 
PLEDGOR:      


XINSHENGXIANG INDUSTRIAL DEVELOPMENT CO., LTD.


/s/ Ding Liang Kuang

--------------------------------------------------------------------------------

By: Ding Liang Kuang
Its: Manager
 
 
COLLATERAL AGENT:


/s/ Eliezer Drew

--------------------------------------------------------------------------------

Eliezer Drew




ACKNOWLEDGEMENT:


Franklin Towers Enterprises Inc. acknowledge and agrees to be bound by the terms
of Section 5(d) of this Stock Pledge Agreement and will not take or allow any
action contrary to the terms of this Stock Pledge Agreement that would impair
the value of the Pledged Stock or Pledgees’ interests therein.

        FRANKLIN TOWERS ENTERPRISES INC.  
   
   
    By:   /s/ Kelly Fan   

--------------------------------------------------------------------------------

Name: Kelly Fan   Title: Chief Executive Officer 


8

--------------------------------------------------------------------------------


 
SCHEDULE A TO STOCK PLEDGE AGREEMENT
 
LENDER
PRINCIPAL AMOUNT
OF NOTE TO BE ISSUED ON THECLOSING DATE
           



9

--------------------------------------------------------------------------------




 